Fourth Court of Appeals
                                           San Antonio, Texas
                                             November 25, 2015

                                             No. 04-15-00688-CV

                       IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                         From the County Court at Law No 2, Webb County, Texas
                                  Trial Court No. 2012-PB4-000048 L2
                                 Honorable Jesus Garza, Judge Presiding

                                               ORDER
           Extension of time to file the Clerk’s Record is this date NOTED. Time is extended to
      December 30, 2015.


                                                                  PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT



cc:            Ryan Grant Anderson                       Ronald Rodriguez
               The Milam Building                        The Law Offices of Ronald Rodriguez
               115 E. Travis, Suite 1403                 A Professional Corporation
               San Antonio, TX 78205                     915 Victoria Street
                                                         Laredo, TX 78040